Exhibit 99.4 The Anderson Family Trust 12000 N. 90th St. #1027 Scottsdale, AZ 85260 October 2, 2010 John A. Carlson Chief Financial Officer Alanco Technologies, Inc. 15575 N. 83rd Way, Suite 3 Scottsdale, AZ 85260 We are in receipt of your letter of September 30, 2010 requesting a $300,000 advance under the Restated Loan Agreement. Please be advised that we believe there is a material impairment of the prospect of repayment of the Indebtedness when due on January 1, 2011, which constitutes a default under section 7.d of the Restated Loan Agreement. Therefore, we hereby exercise our right under section 8.1 b of the Restated Loan Agreement to cease advancing money to Alanco and its subsidiaries under the Restated Loan Agreement. Donald E. Anderson, Trustee Rebecca E. Anderson, Trustee
